DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley (US 2010/0227588).
With regard claim 1, Bradley discloses a method (Fig. 3 and 2A, 2B and par.8) comprising:
determining whether a SIM-enabled cellular device (Fig.1A elements 101 and 107) is in a disable-SIM-card- updates mode of operation during which SIM-card updates should be disabled (para.32, where the event may comprise one or more of: … SMS message, instant messaging message, Multimedia Messaging Service (MMS) notification, SIM update message …); 
upon determining that the SIM-enabled cellular device is in the disable-SIM- card-updates mode (Fig.3 element 309 and para.56, where … the SIM firewall accesses the configuration settings to determine if the external interface should be informed that a prohibited event has been terminated (step 315) …);
using the SIM-enabled cellular device to block one or more updates of a cellular Subscriber Identity Module (SIM) card of the SIM-enabled cellular device (Fig.3 step 313 and Fig.2B steps 205 and 219 and para.41, where the SIM-based firewall 109 operating inside the wireless device 101 detects the event (step 203), and evaluates the event (step 205). The SIM-based firewall prohibits the event and the event is terminated (step 219) …); 
determining whether the SIM-enabled cellular device is no longer in the disable-SIM-card-updates mode (Fig.3 step 309 and para.36-37 and 55, where the SIM firewall may evaluate events by any combination of one or more time components …for example, a company manager may specify that company mobile phones can only be used during working hours on weekdays. The SIM firewall may also evaluate events on a configurable scheduled basis, e.g. it may evaluate a condition every 10 seconds (para.36); and if the event is not prohibited by the configured criteria the SIM-based firewall may allow the event to proceed (step 207) and control of the event is passed from the SIM to the wireless device and then to the external interface of the wireless device (step 209). In addition,); and 
upon determining that the SIM-enabled cellular device is no longer in the disable-SIM-card-updates mode, no longer blocking the one or more updates of the cellular SIM card (Fig.3 step 311 and Fig.2A steps 205 and 207 and para.36-37 and 55, where the SIM firewall determines whether the event matches the criteria for allowance (step 309). If the event matches the criteria for allowance the event is permitted (step 311) … (para.55).)
With regard claim 2, Bradley further discloses wherein using the SIM-enabled cellular device to block the one or more updates of the cellular SIM card further comprises blocking Short Message Service (SMS) SIM traffic received by the SIM-enabled cellular device from a cellular network (Fig.2B steps 201, 205 and 221 and para.41-42 and 44-45, where the event may then be evaluated by a SIM-based firewall application against configurable criteria (step 205) … The event is then terminated (step 219) and control is passed to the wireless device. In some embodiments, the termination of the event may complete by a transmission from the wireless device to the network (step 221). Furthermore, a network 105 initiates an event (step 201) … The event may comprise SMS message (para.32).)
With regard claim 3, Bradley further discloses wherein using the SIM-enabled cellular device to block the one or more updates of the cellular SIM card further comprises blocking Short Message Service (SMS) SIM update traffic received by the SIM-enabled cellular device from a cellular network (Fig.2B steps 201, 205 and 221 and para.41-42 and 44-45, where the event may then be evaluated by a SIM-based firewall application against configurable criteria (step 205) … The event is then terminated (step 219) and control is passed to the wireless device. In some embodiments, the termination (blocking) of the event may complete by a transmission from the wireless device to the network (step 221).).
With regard claim 4, Bradley further discloses wherein using the SIM-enabled cellular device to block the one or more updates of the cellular SIM card further comprises blocking Bearer Independent Protocol (BIP) packet update traffic received by the SIM- enabled cellular device from a cellular network (para.23, where the SIM firewall 109 may be transferred and installed onto the SIM 107 as part of the manufacturing process of the SIM 107, using Over The Air (OTA) management with SMS or Cell Broadcast (CB) messages, using Bearer Independent Protocol (BIP) …).
With regard claim 5, Bradley further discloses wherein using the SIM-enabled cellular device to block the one or more updates of the cellular SIM card further comprises blocking Access Point Name (APN) packet update traffic received by the SIM-enabled cellular device from a cellular network (para.35, where the SIM firewall may evaluate source and destination addresses by partial and/or full matches. The SIM firewall may evaluate addressing schemes that may comprise GPRS APN (Access Point Name)s.)
With regard claims 9-13, which are system claims related to claims 1-5, all limitation is contained in claims 1-5, respectively. The explanation of all the limitation is already addressed in the above paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2010/0227588) in view of WELLENS (EP 3840433).
With regard claim 6, Bradley discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the SIM-enabled cellular device is an automotive Telematics Control Unit (TCU).
	However, WELLENS teaches wherein the SIM-enabled cellular device is an automotive Telematics Control Unit (TCU) (Fig.1 elements 2 and 8, and para.38, where the TCU 2 comprises an embedded SIM 8.) in order to support changes of the SIM profile (para.38). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the SIM-enabled cellular device is an automotive Telematics Control Unit (TCU) as taught by WELLENS into Fig.1A of Bradley’s system to replace Wireless device 101 so as to support changes of the SIM profile.
With regard claim 14, which is an apparatus system claim related to claim 6, all limitation is contained in claim 6. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2016/0142087 is cited because they are put pertinent to the methods and devices for controlling recovery from an out-of-service state on a multi-SIM wireless device. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633